Citation Nr: 0710318	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of education benefits 
under Chapter 30, Title 38, United States Code (the 
Montgomery GI Bill) in the amount of $7,090.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to May 
1999.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran requested a Board hearing at the RO in his 
substantive appeal (VA Form 9).  Such was scheduled in 
October 2006 but, without explanation, the veteran failed to 
report.  He has not since requested any rescheduling.  
Accordingly, the Board will proceed as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks a waiver of overpayment of education 
benefits under the Montgomery GI Bill in the amount of 
$7,090.  Before the Board can properly adjudicate the claim, 
however, additional evidentiary and procedural development is 
required.

Reasons for remand

Procedural concerns

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 6-98 
[holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered].  For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.  

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2006); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) [holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2006).  The resolution of this question 
involves the consideration of various elements including, 
inter alia, the fault of the debtor, the fault of VA, undue 
hardship, unjust enrichment, whether collecting the debt 
would defeat the purpose of the benefit, and whether the 
veteran changed his position to his detriment as a result of 
the overpayment.  

Analysis of each of the three questions outlined above is 
essential in the considering whether a waiver is appropriate.  
See Schaper and Ridings, supra.  

In this case, the initial October 2004 Committee decision 
addressed each of the three areas outlined above.  
The February 2005 statement of the case (SOC) which followed, 
however, addressed only the matter of the debt's validity.  
The SOC did not address the question of whether the debt was 
created by fraud, misrepresentation, or bad faith and did not 
address whether collection of the debt would be against 
equity and good conscience.  Resolution of these issues, 
however, is critical to the outcome of the claim and cannot 
be overlooked.  Indeed, the veteran himself focused primarily 
on the "equity and good conscience" question in his notice 
of disagreement.  

The regulations clearly indicate that a SOC "must be 
complete enough to allow the [veteran] to present written 
and/or oral arguments to before the Board."  See 38 C.F.R. 
§ 19.29 (2006).  To that end, the SOC must contain the 
"determination of the [RO] on each issue and the reasons for 
each such determination with respect to which disagreement 
has been expressed."  See 38 C.F.R. § 19.29(c) (2006).  

Because the SOC failed to address two critical aspects of the 
veteran's claim (whether the debt was the product of fraud, 
misrepresentation, or bad faith and whether collection of the 
debt would be against equity and good conscience), it did not 
properly outline the reasons for its determination, as it is 
required to do pursuant to 38 C.F.R. § 19.29.  Cf. Manlincon 
v. West, 12 Vet. App. 238 (1999) [holding that where a notice 
of disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim to the Veterans Benefits 
Administration (VBA) so that a SOC may be issued].  No other 
SOC or supplemental statement of the case (SSOC) has been 
issued which would serve to fill this gap in the record.  

For this reason, the case must be remanded so that an 
additional SOC can be provided to the veteran which addresses 
each of the three areas outlined above.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  

Current financial information

It also appears that the most recent Financial Status Report 
(FSR) from the veteran was received in August 2004, nearly 
three years ago.  It appears that at least a portion of the 
debts listed in the August 2004 FSR may have been paid off 
since that time.  The Board therefore believes that an 
updated FSR is critical to the resolution of the claim, 
particularly when considering the matter of undue hardship.  
Such should also be obtained on remand.  

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

1.  VBA should contact the veteran and 
request that he complete an updated 
financial status report which provides 
all relevant information pertaining to 
his current income and expenses.  A form 
should be provided for that purpose.

2.  After such report has been obtained, 
and after completing any further 
development it deems necessary, VBA 
should issue the veteran a SOC regarding 
the issue on appeal taking into 
consideration the Board's comments above, 
as well as Schaper, supra.  If the 
benefit sought on appeal remains denied, 
either in whole or in part, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




